DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites language for a high frequency resonator (“first resonator”; lines 3-4) with a high-stability characteristic (lines 8-9) and for a low frequency resonator (“second resonator”; lines 3-4) with a low-jitter characteristic (lines 8-9).
However, as seen in figure 5, the high frequency resonator is the resonator with a low-jitter characteristic and the low frequency resonator is the resonator with high-stability. For purposes of examination, the final limitation of claim 1 will be interpreted as – wherein the clock signal comprises a high-stability characteristic based on the second output frequency and a low-jitter characteristic based on the first output frequency --.
A similar issue is present in the other independent claims 12, 23, and 26.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2020/0235701; reference of record) in view of Sudo et al. (US 2018/0091158; “Sudo”).
Regarding claim 1, Nomura teaches a clock oscillator (figure 21), comprising:
a first resonator (28) configured to output at a first output frequency;
a second resonator (18) configured to output at a second output frequency that is lower than the first output frequency (Because the frequency synthesizer of Nomura comprises frequency dividers 63 and 65, the frequency of 18 will be lower than the frequency of 28.); and
a frequency synthesis module (14, 71, 72) configured to generate a synthesis frequency (from 66) based on the first output frequency and the second output frequency,
wherein the synthesis frequency is configured to be a clock signal of the clock oscillator (para. [0146]), and wherein the clock signal comprises a high-stability characteristic (para. [0049]) based on the second output frequency (from 18).
Nomura fails to expressly teach the first resonator having a low-jitter characteristic.
However, it is well-known to those of ordinary skill in the art to design a quartz crystal resonator with low jitter. For example, see para. [0222] of Sudo.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first resonator 28 of Nomura with low jitter because such a modification would have been merely implementing a well-known characteristic of a quartz crystal resonator that would provide improved signal performance.
As for claim 2, Nomura teaches wherein the first output frequency belongs to a first frequency range, the second output frequency belongs to a second frequency range, the first frequency range is higher than a first frequency value, and the second frequency range is lower than or equal to the first frequency value, or wherein the first frequency range is higher than or equal to the first frequency value, and the second frequency range is lower than the first frequency value (The voltage dividers 63 and 65 generate the frequency ranges and the claimed relationships between the frequency ranges and frequency values.).
Nomura fails to teach wherein the first frequency value is greater than or equal to 107 hertz (Hz) and less than or equal to 108 Hz.
However, as would have been recognized by one of ordinary skill in the art, the frequency value of a resonator is a matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the frequency range of the resonator to Nomura because such a modification would have been a matter of design choice made to meet particular design specifications.
As for claim 3, Nomura teaches wherein the first output frequency belongs to a first frequency range, and wherein the second output frequency belongs to a second frequency range, wherein the first frequency range is higher than or equal to a first frequency value, wherein the second frequency range is lower than or equal to a second frequency value, and wherein the first frequency value is higher than the second frequency value (The voltage dividers 63 and 65 generate the frequency ranges and the claimed relationships between the frequency ranges and frequency values.).
As for claims 4 and 5, Nomura teaches wherein the frequency synthesis module comprises a loop filter (71), a tuned circuit (62), and a phase detector (61) configured to generate a control signal by using the loop filter (71) to adjust the tuned circuit (62); and a frequency divider (63) connected to the tuned circuit (62) and configured to implement a multi-frequency output (output of 63).
As for claim 6, Nomura teaches wherein the first resonator (28) and the second resonator (18) are crystal resonators (resonators 18 and 28 are identified as crystal resonators) or semiconductor resonators.
Regarding claim 7, Nomura teaches wherein the first resonator (28) is an AT-cut crystal resonator (para. [0055]) and the second resonator (18) is a stress compensated (SC)-cut crystal resonator (para. [0050]), or wherein the first resonator is a bulk acoustic wave (BAW) resonator and the second resonator is a silicon micro-electromechanical systems (MEMS) resonator.
Regarding claim 8, Nomura teaches wherein the first resonator and the second resonator are vacuum-packaged resonators (para. [0044] and [0056]).
As for claims 9-11, Nomura teaches a heating unit and a temperature sensor; wherein the heating unit is integrated into the second resonator, and wherein the temperature sensor is integrated into the second resonator or into an integrated circuit (IC); a temperature control circuit configured to generate a control signal based on a measurement result of the temperature sensor, wherein the control signal is configured to control the heating unit to generate heat in order to adjust a temperature inside the clock oscillator (As seen in figure 20 and para. [0048] and [0053], the temperature of the second resonator 18 is controlled according to a measured temperature used to control a heating device within control element 16.).
Regarding claim 12, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 1. Also, see the packaging in figure 20.
Regarding claims 13-25, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 2-11.
As for claim 26, Nomura teaches an electronic device (figures 22-25), comprising:
a clock oscillator (figure 21), comprising:
a first resonator (28) configured to output at a first output frequency;
a second resonator (18) configured to output at a second output frequency that is lower than the first output frequency (Because the frequency synthesizer of Nomura comprises frequency dividers 63 and 65, the frequency of 18 will be lower than the frequency of 28.); and
a frequency synthesis module (14, 71, 72) configured to generate a synthesis frequency (from 66) based on the first output frequency and the second output frequency,
wherein the synthesis frequency is configured to be a clock signal of the clock oscillator (para. [0146]), and wherein the clock signal comprises a high-stability characteristic (para. [0049]) based on the second output frequency (from 18).
Nomura fails to expressly teach the first resonator having a low-jitter characteristic.
However, it is well-known to those of ordinary skill in the art to design a quartz crystal resonator with low jitter. For example, see para. [0222] of Sudo.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first resonator 28 of Nomura with low jitter because such a modification would have been merely implementing a well-known characteristic of a quartz crystal resonator that would provide improved signal performance.
Regarding claim 27, Nomura teaches wherein the electronic device is a communication device or a network device (See the communication/network devices in figures 22-25).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 2, 2022